DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Corrected Notice of Allowance for the Notice of Allowance mailed June 3, 2022.
Claims 1-3,6-10,13-17 and 20-23 are pending.
Claim 24 has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 was filed after the mailing date of the Notice of Allowance on June 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “the recovery control information includes Electronic Control Unit (ECU) recovery control information and the ECU recovery control information includes an ECU ID which identifies the ECU, a start timing indictive of a timing to start recovery, a display content indictive of a content displayed on a screen of a display device, a recovery method and a recovery data which is configured to acquire additional recover data" as recited in the independent claim 1 and similarly in independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             	August 18, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191